           Case 19-20366            Doc 51       Filed 05/01/19          Entered 05/02/19 00:35:20                 Page 1 of 2
                                               United States Bankruptcy Court
                                                  District of Connecticut
In re:                                                                                                     Case No. 19-20366-jjt
Valerie I. Carlsen                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0205-2                  User: lwatson                      Page 1 of 1                          Date Rcvd: Apr 29, 2019
                                      Form ID: pdfdoc2                   Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 01, 2019.
db            #+Valerie I. Carlsen,    45 Winton Road,   East Windsor, CT 06088-9750
op             +Brian Staines,    Office of Chief Disciplinary Counsel,    100 Washington Street,
                 Hartford, CT 06106-4420
cr              Kohl’s,   c/o Becket and Lee LLP,    PO Box 3001,    Malvern, PA 19355-0701
intp            Michael J. Habib,    Inzitari Law Office, LLC,    P.O. Box 261392,   Hartford, CT 06126-1392
op             +Robert M. Frost, Jr.,    Frost Bussert LLC,    129 Church Street, Suite 226,
                 New Haven, CT 06510-2070

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: gecsedi@recoverycorp.com Apr 29 2019 18:56:29     Synchrony Bank,
                 c/o PRA Receivables Management, LLC,   P.O. Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Town of East Windsor
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 01, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 29, 2019 at the address(es) listed below:
              Gregory F. Arcaro    on behalf of Debtor Valerie I. Carlsen garcaro@grafsteinlaw.com,
               5806@notices.nextchapterbk.com
              Jonathan Kaplan     on behalf of Creditor   Town of East Windsor jkaplan@pullcom.com,
               prulewicz@pullcom.com
              Patrick Crook     on behalf of Trustee Roberta Napolitano pcrook@ch13rn.com
              Roberta Napolitano     notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com
              U. S. Trustee   USTPRegion02.NH.ECF@USDOJ.GOV
                                                                                             TOTAL: 5
Case 19-20366        Doc 51     Filed 05/01/19      Entered 05/02/19 00:35:20           Page 2 of 2



                                        U.S. Bankruptcy Court

                                        District of Connecticut

Notice of Electronic Filing

The following transaction was received from Watson, Lisa entered on 4/29/2019 at 3:00 PM EDT and
filed on 4/29/2019
Case Name:          Valerie I. Carlsen
Case Number:        19-20366
Document Number:48

Docket Text:
ORDER: The Court has reviewed Attorney Michael J. Habibs Response (ECF No. 45) to the Courts
April 5, 2019 Order (ECF No. 36). As Attorney Habib accepts responsibility for his actions and
makes no request for a hearing to seek relief from this Courts Order dated March 15, 2019 (Order,
ECF No. 24), the Order remains in full force and effect. The Court will not pursue any further
disciplinary proceedings against Attorney Habib.

Upon the termination of the one-year suspension that began on March 15, 2019 and completion of the
required CLE training delineated in the Order, Attorney Habib may file an application for
reinstatement with the United States Bankruptcy Court, District of Connecticut. (RE: [36] Order, [45]
Response filed by Interested Party Michael J. Habib).

The Clerk's Office shall serve this Order on Michael J. Habib, via first class mail to the address listed
on Mr. Habib's Response filed in the case.

Signed by Judge James J. Tancredi on April 29, 2019. (Watson, Lisa)
